6:20-cv-00124-RAW-SPS Document 93-3 Filed in ED/OK on 03/22/21 Page 1 of 9




                        Special Report
                            Exhibit 3:


           Incident Report for 2/13/2020
       6:20-cv-00124-RAW-SPS Document 93-3 Filed in ED/OK on 03/22/21 Page 2 of 9
                                                                                                  Attachment A
                                                                                                  OP-050108
                                                                                                      Page 1 of2

                                           Comprehensive Report

If ordered, the Comprehensive Report shall be submitted within five working days of the incident to
the appropriate regional director or designee.
Facility:   I DCF          2020-1001-078-11        I
                                                Reported by:                    l
                                                                          James Lysinger
                           Use of Force WITHOUT Chemical/Inflammatory Agents WITH Less Than Significant Injuries
Type of Incident:
Date/Time Incident
                               02/13/2020 @ 09:40 Hours
Occurred:
Location of Incident           Fox Charlie Cell #110, (MED Segregation)
(Unit, Quad, Cell, dining      Davis Correctional Facility
hall, etc.)                    Holdenville, Oklahoma
A.     Full description of incident (who, what, where, when, why and how. Include all inmate and staff actions during the
incident):
Thursday, February 13, 2020 at approximately 0940 hours, inmate Brown, Brandon 592090 (Date of Birth:                  ,
Race: Black, Affiliation: Gangster Disciples) refused to submit to hand restraints when ordered to be placed on property
restriction due to his recent behavior. After an attempt at de-escalation failed, Assistant Warden Mark Gentry gave the
approval to utilize an Extraction Team.

The Extraction Team consisted of the following staff:
Senior Correctional Officer Joshua Louthan - #1, shield
Senior Correctional Officer Spencer Choate - #2, upper left appendage
Correctional Counselor Kevin Davis - #3. Team Leader, upper right appendage and hand restraints
Correctional Officer Michael Dupris - #4, lower left appendage
Correctional Officer Andrew Smith - #5, lower right appendage
Senior Correctional Officer Jeremy McConnell - camera operator

Once assembled, the Extraction Team went to Fox Charlie Cell #11 0 as a show of force. Assistant Shift Supervisor Mark
Mowers conducted confrontational avoidance and gave inmate Brown verbal directives to submit to hand restraints, he
complied. Correctional Counselor Davis placed hand restraints on inmate Brown. Once hand restraints were applied,
Case Manager David Worsham utilized the door key to unlock Fox Charlie Cell #11 0. Once the cell door was opened,
inmate Brown took an aggressive stance and attempted to get up from the ground and charge the extraction team. At this
time the Extraction Team used their physical strength and body weight to place inmate Brown on the ground in a prone
position in order to gain compliance. Correctional Officer Smith then placed leg restraints on inmate Brown. Correctional
Officer Smith and Correctional Officer Dupris assisted inmate Brown to his feet and escorted him to the Fox Unit
Classroom, where he received a medical evaluation. Once the evaluation was complete, Correctional Officer Smith and
Correctional Officer Dupris escorted inmate Brown to Fox Charlie and secured him in Cell #11 0 without further incident.

SUSPECTS:
Inmate Brown, Brandon #592090 (Date of Birth: 06/27/1985, Race: Black, Affiliation: Gangster Disciples)

ESCORTS:
Correctional Officer Smith and Correctional Officer Dupris assisted inmate Brown to his feet and escorted him to the Fox
Unit Classroom, where he received a medical evaluation. Once the evaluation was complete, Correctional Officer Smith
and Correctional Officer Dupris escorted inmate Brown to Fox Charlie and secured him in Cell #11 0 without further
incident.

MEDICAL REPORTS/INJURIES TO STAFF:
Senior Correctional Officer Louthan received an evaluation conducted by Licensed Practical Nurse Gloria Goodwin with
no injuries noted.

Senior Correctional Officer Choate received an evaluation conducted by Licensed Practical Nurse Goodwin with no
injuries noted.

Correctional Counselor Davis received an evaluation conducted by Licensed Practical Nurse Goodwin with no injuries
noted.
      6:20-cv-00124-RAW-SPS Document 93-3 Filed in ED/OK on 03/22/21 Page 3 of 9
                                                                                                      Attachment A
                                                                                                      OP-050108
       .r
                                                                                                          Page 2 of2

Correctional Officer Dupris received an evaluation conducted by Licensed Practical Nurse Goodwin with no injuries noted.

Correctional Officer Smith received an evaluation conducted by Licensed Practical Nurse Goodwin with no injuries noted.

MEDICAL REPORTS/INJURIES TO INMATES:
Inmate Brown received an evaluation conducted by Registered Nurse Rhonda Shivley with the following injuries noted:
Abrasion/Scratch, active bleeding under right eye, Reddened area to left side face, and Abrasion/Scratch, active bleeding
to lower right lip.

CRIME SCENE/EVIDENCE:
All incident reports, photos, and video submitted with this packet.

USE OF FORCE:
Senior Correctional Officer Louthan, Senior Correctional Officer Choate, Correctional Counselor Davis, Correctional
Officer Dupris, and Correctional Officer Smith, used their physical strength and body weight to place inmate Brown on the
ground in a prone position in order to gain compliance.

CONCLUSION:
Inmate Brown will be charged with X-23 specifically, resisting apprehension.

NOTIFICATIONS:
Assistant Warden Mark Gentry was notified at 0930 hours by Shift Supervisor Bryce Sparks.

Assistant Warden Anastacio Perez notified ODOC, Contract Monitors Kerry Minyard and JC Colbert at 1030 hours.

B.    Staff involved and role they played during/after the incident:
STAFF INVOLVED:
Assistant Shift Supervisor Mark Mowers -Incident Commander/Confrontational Avoidance
Senior Correctional Officer Joshua Louthan- Extraction Team/Use of Force
Senior Correctional Officer Spencer Choate- Extraction Team/Use of Force
Correctional Counselor Kevin Davis- Extraction Team/Use of Force/Hand Restraints
Correctional Officer Michael Dupris- Extraction Team/Use of Force/Escort
Correctional Officer Andrew Smith- Extraction Team/Use of Force/Leg Restraints/Escort
Senior Correctional Officer Jeremy McConnell- Camera Operator
Case Manager David Worsham - Door Key
Licensed Practical Nurse Gloria Goodwin - Staff Evaluations
Registered Nurse Rhonda Shively -Inmate Brown Evaluation
C. Inmates involved:
        Full Name             DOC #     Race   Age        Sentence Length/Days            Updated     Mental Health     Updated
                                                       Remaining/Crime/STG Affiliation    offender   LeveVMedication      Mental
                                                                                           profile     Compliance         Health
                                                                                         screening    (past 90 days)   Assessment
                                                                                            form         (Y or N}      Attached (Y
                                                                                          attached                         or N)
                                                                                          CY or N)
BROWN, BRANDON              592090      B      34    OK 21-711.1 - Manslaughter             y               /Y             y
LEE                                                  In The First Degree OK 21-
                                                     1283- Con/Felons
                                                     Prohib/Carry Firearms
                                                     OK 21-1272.1 -Carrying
                                                     Weapon Where Ale Is
                                                     Served OK 63-2-402.82-
                                                     Poss Of Cds (Marijuana) Afcf
                                                     OK 63-2-402.82- Poss Of
                                                     Cds (Marijuana)
                                                     Afcf/GANGSTER DISCIPLES
D. Injuries sustained (Protected health Information}:
       6:20-cv-00124-RAW-SPS Document 93-3 Filed in ED/OK on 03/22/21 Page 4 of 9
                                                                                                     Attachment A
                                                                                                     OP-050108
         ,r
                                                                                                         Page 3 of2

Staff or Inmate           Full Name                        Type of Injury        Cause of   Treatment Received-       Treatment
    (S or I)                                                                      Injury       Inmate (provide      Received-Staff
                                                                                              update on current     (was treatment
                                                                                             condition, treatment      provided
                                                                                                 and location)       outside of the
                                                                                                                        facility)_
   I              BROWN, BRANDON LEE            Abrasion/scratch, active         Use of     Basic First-Aide
                                                bleeding under right eye,        Force      at the Facility
                                                Abrasion/scratch, active
                                                bleeding lower right lip,
                                                reddened area under left eye.


E. What future impacts will/could this incident have on staff and/or inmates and other facilities?
None

F. What corrective measures were implemented and what follow-up action should be addressed to resolve and/or
prevent future incidents?

None
G. What disciplinary actions/commendations for staff were recommended?

None
H. If there is no video related to this incident, explain why:
N/A

I. If there is video of this incident, how many discs are included or uplo~ded with this report?
2

Will transfers or separatees be recommended for any of the inmates involved?
Not at this time.

What events precipitated this event?
Inmate Brown refused to comply with directives and an attempt at confrontational avoidance failed.
Were any weapons or contraband recovered during this incident?
No.
                                                                        (R 4/18)
 6:20-cv-00124-RAW-SPS Document 93-3 Filed in ED/OK on 03/22/21 Page 5 of 9




                                                                                                                                      Attachment H
                                                                                                                                      OP-050108
                                                                                                                                      Page 1 of .ot

                                           Incident Notification Report
As Incidents vary a addiUonal questions may need to be asked to clarify (if possible) the event(s) that occurred. An update of
staff or Inmate injuries will require a follow-up e-mail to provide the condition of staff and/or Inmates, This update should be
requested pertodfcafiy and supplied by the facility as new Information is learned.
Date Report Completed: 02/1412020
Facility:    IDaviS Correctional Facility (DCF) Holdenville, OK. IReported by: _l Anastaclo Perez, Assistant Warden
Type of Incident:       Use of Force
Date/Time Incident
Occurred:                o211312o2o 09t(o    Hou6                IDatemme Division
                                                                  Regional Director Notified:            02/1312020~~.:~... J
Location of Incident (Unit, Quad,                                                             Unit locked
Cell, dining hall, etc.)
                                      Facility Property \ Section: F \Block: FC \Cell: 110 down?                                  Oves [!]No
Has director of
Fugitive
Apprehension and       Oves    IKJ No By Whom?                                                When?
Investigations been
notified?

                                                     Incident Classmcatlon
1. lnmate--on~lnmate assaults with serious injury:   NA
1a. Number of Jnmate·on-lnmate victims of assualts with serious injury:       NA
2. Inmate-on-Inmate assaults without serious Injury:    NA
3. Inmate-on-Inmate fight:    NA
4. lnmate-on-lnmale assaults by throwing substances:      NA
5. Disruptive Event: NA
                                                      Inmates Involved
                                             (attach additional pages If needed)
            FuUName                         DOC#
                                                        .. Race              Age                                   Crfme(s)
                                                                        :
                                                                                                               • Manslaughter In Tne Ffrat
                                                                                                  Degree
                                                                                                               -Can/Felons Proh!b/Cany
                                                                                                  Flreanns
                                                                                                                 Carrying Weapon Where Alo
BROWN, BRANDON LEE                          592090                B             34                ts::rerved
                                                                                                                  - Poss Ot Cds (MafiJuana)
                                                                                              . Net
                                                                                      .   :
                                                                                              I   At~·
                                                                                                                  • Poss Of Cds (Marijuana)


                                                      Staff Involved
                                            (attach addl11onal pages if needed)
                                                                                                                             ...
                                  Full Name                                    Title/Position                              ....
                 Mcconnellt Jeremy Ea                         ..          Sr Correctional Officer
                 Worsham, David S                                             Case Manager
                                                                                                                            ~




                                                                                                                             ·.
                 Louthan, Joshua Lane                                     Sr Correctional Officer
                 Davis, Kevin Ryan                                        Correctional Counselor                       ...
                 Dupris, Michael Aa                                        Correctional Officer                               ·~
                 Smith, Andrew W                                           correctional Officer                        ............
                 Choate, Spencer Elias                                    Sr Correctional Officer
                 Mowers, Mark A                                          Assistant Shift Supervisor

                                                  Brief Summary of Incident
On Thursday, February 13,2020 at approximately 0940 hours, Inmate Brown, Brandon #592090 (Date ofBlrth:                  ,
Race: Black, Affiliation: Gangster Disciples) refused to submit to hand restraints when ordered to be placed on property
restriction. On approval from Mark Gentry, Assistant Warden an extraction team was assembled and consisted of the
following staff: Senior Correctional Officer Joshua Louthan. Senior Correctional Officer Spencer Choate, Correctional
6:20-cv-00124-RAW-SPS Document 93-3 Filed in ED/OK on 03/22/21 Page 6 of 9




                                                                                                              AUachmentH
                                                                                                              op..oso1oa
                                                                                                               Paae 2 of 4
Counselor Kevin Davis, Correctional Officer Michael Ouprls, and Correctional Officer Andrew Smith. Senior Correctional
Officer Jeremy McConnell was the camera operator.
Once assembled, the Extraction Team went to Fox Charlie Cell #110 as a show of force. Assistant Shift Supervisor Mark
Mowers conducted confrontational avoidance and gave inmate Brown verbal directives to submit to hand restraints, he
complied. CorrecUonal Counselor Davis placed hand restraints on inmate Brown. Once hand restraints were applied, Case
Manager David Worsham utilized the door key to unlock Fox Charlie Cell #11 0. Once the celt door was opened, fnmate
Brown took an aggressive stance and attempted to get up from the ground and charge the extraction team. At this time the
Extraction Team used their physical strength and body weight to place Inmate Brown on the ground to gain compliance.
Correctional Officer Smith placed leg restraints on Inmate Brown. Correctional Officer Smith and Correctional Officer Dupris
escorted inmate Brown to the Fox Unit Classroom, where he received a medical evaluation. Once the medical evaluaUon
was complete, Correctional Officer Smith and Correctional Officer Ouprls escorted inmate Brown to Fox Charlie and secured
him In Cell #11 0.

SUSPECTS:
Brown, Brandon #592090 (Date of Birth: 0                     Race: Black, Affiliation: Gangster Disciples)

VICTIMS:
N/A

ESCORTS:
Correctional Officer Smith and Correctional Officer Dupris escorted Inmate Brown to the Fox Unit Classroom. where he
received a medical evaluation. Once the medical evaluation was complete, Correctional Officer Smith and Correctional
Officer Duprls escorted inmate Brown to Fox Charlie and secured him fn Cell #110.

MEDICAL REPORTS/INJURIES TO STAFF:
Senior Correctional Officer Louthan, Senior Correctional Officer Choate, Correctional Counselor Davis, Correctional Officer
Ouprls, and Correctional Officer Smith, received a medical evaluation from Licensed Practical Nurse Gloria Goodwin wJth no
Injuries noted.

MEDICAL REPORTS/INJURIES TO INMATES:
Jnmate Brown received a medical evaluation from Registered Nurse Rhonda Shivley, with the following Injuries noted:
Abrasion/Scratch, active bleeding under right eye, Reddened area to left side face, and Abrasion/Scratch. active bleeding to
lower right lip.

CRIME SCENE/EVIDENCE:
All incident reports, photos. and video submHted with this packet

USE OF FORCE:
Senior Correctional Officer Louthan, Senior Correctional Officer Choate, Correctional Counselor Davis, Correctional Officer
Ouprts, and Correctional Officer Smith, used their physical strength and body weight to place Inmate Brown on the ground to
gain compliance.

CONCLUSION:
Inmate Brown will be charged with X-23 specifically, resisting apprehension.

NOTIFICATIONS:
Mark Gentry, Assistant Warden was notified at 0930 hours by Shift SupeNisor Bryce Sparks.
Anastaclo Perez. Assistant Warden notified ODOC Contract Monitors Kerry Minyard and JC Colbert at 1030 hours.
                                    Staff/Inmate Injuries (Protected Health lnfonnation)
   (Be as specific as possible • head wound, puncture wound, etc., to include any emergency treatment/hospital transport)
BRANDON BROWN (592090)- Abrasion/scratch, actlve bleeding under right eye, Abrasion/scratch, active bleeding lower
right lip, reddened area under left eye. Hospital Admission: No

                                                      Weapons Used/Recovered
                                                            {If known)




If applicable, was the
Inmate single celled?
                         I'x1
                          ~
                                Yes   0   N0   Itt no, was cell
                                               Ipartner Involved?
                                                                     ID   Yea
                                                                                fVl
                                                                                L.!J No
                                                                                          I~
                                                                                          1Name/DOC#
                                                                                                       I
    6:20-cv-00124-RAW-SPS Document 93-3 Filed in ED/OK on 03/22/21 Page 7 of 9

.
-


                                                                                                            Attachment H
                                                                                                            OP..Q50108
                                                                                                            Page 3 of 4
                                Any other pertinent Information specific to this incident
    Brown, Brandon #592090 (Date of Birth:        Race: Black, Affiliation: Gangster Disciples)




                                                        Notification




    Reported to Regional Director by:
    Name:   J{ ~vc'fl\      ,{,tow VI                                                             Time: 6   ,q '(
    OFFICE OF FUGITIVE APPREHENSION AND INVESTIGATIONS TO NOTIFY THE PUBLIC INFORMATION OFFICER




    The report will be as detailed as po88fble utilizing Attachment A "Comprehensive Report."
        6:20-cv-00124-RAW-SPS Document 93-3 Filed in ED/OK on 03/22/21 Page 8 of 9


                                                                                                                         13-34A2



                             ·Facility Emergf3.ncy ·Anatomical Form




                                                                                                                                .t'brl
                                                                                                     Time:._-=-~:=;._-----:.-
                                                                                              17
                                                                                                     LIP Notified:_ _ _ _ __
                                                                                              18
                                                                                              19     Time:_ _ _ _ __
                                                                                                     Form Completed By/fide:
--------------""+-'---..;,;,.,;.-.----..;_.&                                                         Print/Sign (}ofu.'~.
Chemical Spray Expo ure? OYes 'Iii' No Decontaminated? Cl Yes~ No Self-decontamination instruc.t1ons gaven •.
Refused Decontamina,ion? 0 Yes fJl- No           Placed on every 15 minute respiratory checks? 0 Yes ptNo .
Brief Statement in subj ct's words of the circumstances of the occurrence:._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                                          10/10/12

                              Proprietary Information -Not For Distribution -Copyrighted - Property of CCA
6:20-cv-00124-RAW-SPS Document 93-3 Filed in ED/OK on 03/22/21 Page 9 of 9
